Citation Nr: 0004140	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to higher evaluation for defective hearing, 
rated as 40 percent disabling.  

2.  Entitlement to higher evaluation for tinnitus, rated as 
10 percent disabling.  

3. Entitlement to an effective date earlier than July 31, 
1997, for a total disability rating base on individual 
unemployability.  

4.  Entitlement to higher evaluation for a chronic depressive 
disorder, rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  
He also reports reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal on hearing 
loss and tinnitus issues.  

2.  The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average at 1000, 2000, 
3000, and 4000 Hertz of 60 decibels in the right ear and 61 
decibels in the left ear.  Maryland CNC word list speech 
discrimination ability is 60 percent on the right and 68 
percent on the left.  

3.  The service-connected hearing loss does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent bouts of hospitalization as to render impractical 
the application of the regular schedular standards.  

4.  The service-connected tinnitus is manifested by recurrent 
ringing.  

5.  The service-connected tinnitus does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
bouts of hospitalization as to render impractical the 
application of the regular schedular standards.  

6.  It was not factually ascertainable that the veteran was 
individually unemployable due to service connected disability 
prior to July 31, 1997.

7.  The service connected psychiatric disability more nearly 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

8.  The service-connected psychiatric disability does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent bouts of hospitalization as to render 
impractical the application of the regular schedular 
standards.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.321, 4.85 and Diagnostic Code 6102 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 3.321, and Part 4, Code 
6260 (1999).  

3.  The criteria for an effective date prior to July 31, 1997 
for a total compensation rating based on individual 
unemployability are not met.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. §§ 3.321, 3.400, 4.16 (1999).  

4.  The criteria for a rating of 70 percent, but no higher, 
for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 3.321, and 
Part 4, Code 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested consideration of the provisions of 
38 U.S.C.A. § 1154 (West 1991).  Those provisions apply to 
service connection issues and are not applicable to the 
issues in this case.  

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  All relevant facts 
have been properly developed.  VA has completed its duty to 
assist the veteran in the development of this claim.  See 
38 U.S.C.A. § 5107(a).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

1.  Entitlement to Higher Evaluation for Defective Hearing

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC) together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
Hertz.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and 
Codes 6100-6110 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas, at 312-13.  The Board is 
therefore required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's bilateral 
hearing loss is warranted.  The Board also notes that the 
differences between the former criteria and the revised 
criteria are relatively minor; thus, the Board finds that the 
veteran has not been prejudiced by applying the new 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board has considered the history of the disability in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1999).  A March 1979 
rating decision granted service connection for defective 
hearing secondary to trauma and rated the disability at 20 
percent disabling from 1978.  Following a VA audiological 
evaluation in May 1988, a June 1988 rating granted a 40 
percent rating from September 1987.  In July 1988, the 
veteran was informed of the decision, which was said to 
represent a substantial grant of the benefits requested.  He 
was given 30 days to continue the appeal.  The action by the 
RO was consistent with adjudication practices then in effect.  
VA Adjudication manual, M21-1, Change 320 (January 5, 1982).  
He did not appeal within 30 days, and the rating decision 
became final.

The United States Court of Appeals for Veterans Claims 
(Court) discussed similar language in AB v. Brown, 6 Vet. 
App. 35, 37 (1993).  The Court held that unless the highest 
rating assignable under the applicable criteria is granted, 
the grant of an increased rating does not terminate an appeal 
for a higher rating.  Id., at 38.  In its recent 
presentation, the veteran's representative has argued that 
this claim remains in appellate status.  The Board does not 
agree.  AB does not have retroactive application. 

On the VA clinical audiological evaluation, in July 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
10
25
75
70
70
Left
5
15
70
70
65

Speech audiometry revealed speech recognition ability of 80 
percent correct in the right ear and 92 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of IV for the right ear and I for the left ear.  
When this numeric designation is applied to the rating 
criteria, the result is a 0 percent rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (1998, 1999).  

On the authorized VA audiological evaluation, in September 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
10
20
75
70
65
Left
10
20
70
75
75

Speech audiometry revealed speech recognition ability of 56 
percent correct in the right ear and 64 percent correct in 
the left ear.  

These audiologic results produce a numeric designation of VII 
for the right ear and VI for the left ear.  When this numeric 
designation is applied to the rating criteria, the result is 
a 30 percent rating.  38 C.F.R. Part 4, including § 4.85, and 
Code 6103 (1998, 1999).  

On the authorized VA audiological evaluation, in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
10
25
70
70
70
Left
10
20
70
70
75

Speech audiometry with the Maryland CNC word list revealed 
speech recognition ability of 60 percent correct in the right 
ear and 68 percent correct in the left ear.  

These audiologic results produce a numeric designation of VI 
for the right ear and V for the left ear.  When this numeric 
designation is applied to the rating criteria, the result is 
a 20 percent rating.  38 C.F.R. Part 4, including § 4.85, and 
Code 6102 (1998, 1999).  

The Board has reviewed the entire record including the 
private medical records, the VA clinical records and the 
reports of VA examinations.  This medical evidence is the 
most probative evidence of the extent of the veteran's 
hearing loss and establishes by a preponderance of evidence 
that it does not meet any applicable criteria for a rating in 
excess of 40 percent.  38 U.S.C.A. § 5107(b) (West 1991).  

The July 1998 statement of the case provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b).  That regulation 
authorizes the VA Chief Benefits Director or the Director of 
VA's Compensation and Pension service, under certain 
circumstances and upon submission from an RO, to approve an 
"extra-schedular" rating where the normal schedular ratings 
are found to be inadequate: The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent bouts of hospitalization as to render impractical 
the application of the regular schedular standards.  Here, 
there is no evidence that the hearing loss requires 
hospitalization.  The veteran has asserted that the hearing 
loss prevents him from working in his profession as a music 
teacher and band leader.  While the service-connected hearing 
loss may interfere with his occupation of choice, there is no 
evidence that the veteran has such a narrow range of ability 
that the hearing loss, by itself, has an industrial impact 
which would warrant more than the current 40 percent rating.  

2.  Entitlement to Higher Evaluation for Tinnitus

Historical review in accordance with 38 C.F.R. §§ 4.1, 4.2 
(1999), reveals that service connection for tinnitus was 
granted by a December 1979 rating decision.  A 10 percent 
rating was assigned at that time, and has remained in effect 
to the present.

By regulatory amendment effective June 10, 1999, the 
description of the compensable tinnitus was changed to 
recurrent tinnitus.  10 percent is still the only rating 
provided by the schedule for tinnitus.  38 C.F.R. Part 4, 
Code 6260; See 64 Fed. Reg. 25208, 25209 (1999).  

Although the veteran's 10 percent rating is the maximum 
rating for tinnitus permitted under the Schedule of Ratings, 
38 C.F.R. § 3.321(b) (1999) authorizes the VA Chief Benefits 
Director or the Director of VA's Compensation and Pension 
service, under certain circumstances and upon submission from 
an RO, to approve an "extra-schedular" rating where the 
normal schedular ratings are found to be inadequate.   The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent bouts of hospitalization as to render 
impractical the application of the regular schedular 
standards.  It is not contended nor does the evidence show 
that the tinnitus requires hospitalization.  In October 1987, 
the veteran wrote that when excited, his tinnitus became 
worse and the ringing became louder.  He described an 
interaction between his disabilities, including his anxiety.  
While the veteran has asserted that his tinnitus has an 
exceptional impact on his ability to work, close review of 
his numerous statements in this regard shows that the 
disabling factor is increased anxiety.  Anxiety is rated 
separately from tinnitus and increased anxiety does not 
warrant an extraschedular rating for tinnitus.  38 C.F.R. 
Part 4, including § 4.14 (1987, 1998, 1999).  The evidence 
here does not show that the tinnitus by itself has an 
exceptional industrial impact warranting an extraschedular 
evaluation.  See Stanton v. Brown, 5 Vet. App. 563, 566 
(1993) (rating schedule applies unless exceptional or unusual 
circumstances render application of the schedule 
impractical); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
(same).  

3.  Earlier Effective Date Claim

The veteran has asserted that his total rating should be 
effective in 1977 as he had to quit teaching in May 1977.  
Historical review in accordance with 38 C.F.R. §§ 4.1, 4.2 
(1999) discloses that, in July 1981, the Board, in pertinent 
part, denied a total disability rating based on individual 
unemployability.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).  This is the last final determination on the issue of 
entitlement to individual unemployability.

The law provides that the earliest effective date of a 
previously denied claim will be based on the facts found but 
no earlier than the date of receipt of the application to 
reopen the claim.  The effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (o), (q), (r) (1999).  

On July 31, 1997, the RO received a statement from the 
veteran asking for an increased rating for his service-
connected disabilities.  He claimed that these disabilities 
had worsened to the point that he could no longer work.  
Along with that statement, he submitted a March 1988 
statement from a VA physician linking the veteran's 
psychiatric disability to a service-connected disability.  
The RO construed the July 1997 claim for increase as also 
being a claim for service connection for psychiatric 
disability, recognizing that the veteran was basing his claim 
on psychiatric symptomatology  In January 1998, the RO 
granted service connection for a psychiatric disability 
effective from the date of receipt of the July 1997 claim.  
In December 1998, the RO granted the veteran total disability 
on the basis of individual unemployability.  That benefit was 
also granted effective from the date of receipt of the claim 
on July 31, 1997.  The veteran reports that he last worked on 
a full time basis in 1985.

Effective from July 31, 1997, the veteran met the criteria 
for a total rating based on individual unemployability by 
virtue of the fact that he had one service connected 
disability rated at least 40 percent, and a combined rating 
for his service connected disabilities of 70 percent.  
38 C.F.R. § 4.16(a)(1999).  Prior to July 31, 1997 he did not 
meet these criteria, and the Board, having reviewed the 
record, finds no factors during that time period that make 
his case so exceptional or unusual as to render inadequate 
the application of the regular schedular ratings.  38 C.F.R. 
§ 3.321(b), 4.16(b)(1999).  Accordingly, it was not factually 
ascertainable that he was individually unemployable prior to 
July 31, 1997.  An earlier effective date is not warranted.   

4.  Increased rating for Chronic Depressive Disorder

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised. 61 Fed. Reg. 
52965 (1996). A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships

On VA psychiatric examination in September 1997, the 
diagnoses included chronic depressive disorder; generalized 
anxiety disorder and severe paranoid personality disorder.  
The Global Assessment of Functioning Score (GAF) was 45 with 
serious impairment in social and occupational functioning.

On VA psychiatric examination in August 1998, the diagnosis 
was adult adjustment disorder with anxiety and depression.  
The examiner noted that the veteran indicated that he had had 
lost his family and home as a result of his physical ailments 
and interpersonal losses.  He had become depressed and 
anxious.  He was very distrustful of authority figures.  He 
had significant impairment in both social and occupational 
functioning.  The GAF score was 50.  The assessment was that 
the veteran had significant impairments in interpersonal and 
occupational relationships; had almost no friends; and was 
very distrustful of other people.  

The Board is of the opinion that with application of the 
benefit of the doubt rule, the veteran meets the criteria for 
a 70 percent rating.  The assessments as to his 
psychological, social and industrial functioning have 
indicated that he had serious impairment, but not total, in 
social and occupational functioning.  These assessments, and 
the other evidence of his psychiatric status, are consistent 
with an increased rating to 70 percent.

The case does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent bouts of 
hospitalization as to render impractical the application of 
the regular schedular standards.






	(CONTINUED ON NEXT PAGE)




ORDER

A higher evaluation for defective hearing is denied.  

A higher evaluation for tinnitus is denied.  

An earlier effective date for a total rating based on 
individual unemployability is denied.

To the extent indicated, an increased rating is granted for 
depressive disorder, consistent with the criteria that govern 
the payment of monetary awards.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


